232 F.2d 893
LAMBERT BROS., Inc., Appellant,v.ATLAS POWDER COMPANY, Appellee.
No. 12642.
United States Court of Appeals Sixth Circuit.
April 25, 1956.

Appeal from the United States District Court for the Northern District of Tennessee, Knoxville; Robert L. Taylor, Judge.
Howard F. Jarvis, Knoxville, Tenn., Kramer, Dye, McNabb & Greenwood, Knoxville, Tenn., for appellant.
Frantz, McConnell & Seymour, Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the appellee entered upon a jury verdict in appellant's action for damages resulting from a premature explosion in its rock quarry of dynamite manufactured and sold by appellee. The case was ably and thoroughly contested in the trial court by counsel for the parties. A careful review of the record convinces us that no error prejudicial to the appellant was committed by the district court, either in the admission or exclusion of evidence or in instructing the jury.


2
The judgment of the district court is therefore affirmed.